Citation Nr: 0716501	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  05-08 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for a neuropsychiatric 
disorder, to include bipolar disorder and adjustment 
disorder.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1984 to May 
1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In September 2005, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Cheyenne RO.  A 
transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The competent evidence of record does not show that the 
veteran has a current neuropsychiatric disability that was 
caused or aggravated by his military service.

2.  The veteran's service-connected disabilities are not so 
severe that he is unable to obtain or retain gainful 
employment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
neuropsychiatric disability, to include bipolar disorder and 
adjustment disorder, have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006). 

2.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16, 4.18, 4.19 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify claimants for VA benefits of 
information necessary to submit in order to complete and 
support a claim and has a duty to assist claimants in the 
development of evidence. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

The VCAA notice requirements in this appeal have been 
satisfied by virtue of a letter sent to the veteran in 
September 2002.  This letter advised the veteran of the 
information necessary to substantiate his service connection 
and TDIU claims and of his and VA's respective obligations 
for obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This letter 
also effectively told the claimant to provide any relevant 
evidence in his possession, as he was told to submit any 
additional evidence necessary to support his claim or 
information describing this evidence.  See 38 C.F.R. § 
3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  

The appellant was informed that the effective date for 
payment purposes would be determined based on when VA 
received the claim and when the evidence that establishes the 
basis for the disability rating was submitted.  He was 
notified that he could take up to a year from the date of the 
VCAA letter to submit any relevant information and evidence 
but that, if he took more than one year and his claim was 
granted, he may lose money because VA would not be able to 
pay him back to the date he filed his claim.  Since the claim 
is being denied, the Board notes that no effective date will 
be assigned, so there is no possibility of any prejudice to 
the appellant if the notification is lacking a sufficiently 
specific description of matters involving the assignment of 
an effective date.  The Board also finds that the absence of 
an express notice of how to establish a disability rating is 
not prejudicial to the veteran, as denial of a claim means 
that a disability rating will not be assigned.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini II, supra.  In the 
present case, the RO provided the veteran with notice of the 
VCAA in September 2002, prior to the initial decision on the 
claims in December 2002.  Therefore, the timing requirement 
of the notice as set forth in Pelegrini has been met and to 
decide the appeal would not be prejudicial to the claimant.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains all available evidence pertinent to the 
claim, including service medical records, private medical 
records, a VA examination report from November 2002, a 
transcript from the veteran's September 2005 Board hearing, 
and a January 2007 Medical Advisory Opinion.  There are no 
identified, outstanding records requiring further 
development.  Therefore, the duties to notify and assist 
having been met, the Board turns to the analysis of the 
veteran's claims on the merits.

Service Connection

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Further, if a condition noted during service 
is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303.  Service connection may also 
be granted for a disease first diagnosed after service when 
all of the evidence establishes that the disease was incurred 
in service.  Id.  For certain chronic disorders, such as 
psychoses, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service. 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

To prevail on the issue of service connection there must be 
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) evidence of a nexus between the in-service injury or 
disease and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In the case at hand, the veteran has claimed entitlement to 
service connection for a neuropsychiatric disability.  In 
regard to the first service connection requirement, the 
veteran has a current diagnosis of bipolar disorder.  The 
veteran's November 2002 VA examination report diagnoses 
bipolar disorder with psychotic features at times.  There is 
no current diagnosis of adjustment disorder, nor does the 
record indicate a current diagnosis of any additional 
psychiatric disorder.   

Concerning the second service connection requirement, the 
veteran's service medical records reflect he was hospitalized 
for five days in October 1989 for what was diagnosed as an 
adjustment disorder with mixed disturbance of emotions and 
conduct, acute, moderate, characterized by dysphoria, 
anxiety, and agitation.  The record indicates that previous 
dysfunctional behavior was noted, but that the veteran was 
not impaired for further military duty.  Four days after his 
psychiatric discharge, the veteran was treated for insomnia 
at a mental health clinic.  He was prescribed medication.  No 
further mental health clinic reports are of record.  

The only prior in-service psychiatric treatment is a May 1989 
medical record reflecting that the veteran was a command 
referral for depression, after he indicated a history of 
nervous trouble on a May 1989 medical history evaluation.  On 
his February 1991 separation medical history report, the 
veteran reported his October 1989 hospitalization and a March 
1989 hospitalization that he said was due to stress.  The 
veteran's entrance, periodic, and separation examination 
reports indicate that he did not have a psychiatric 
abnormality.  Likewise, the veteran has not submitted any 
post-service medical records indicating that he had a 
psychosis while in service or within one year of his May 1991 
separation from service.  In fact, the earliest post-service 
medical evidence of record is from approximately five years 
after separation.  

The competent evidence of record does not link the veteran's 
in-service mental health condition with his current bipolar 
disorder.  The only expert opinion of record related to this 
issue comes from a January 2007 medical advisory opinion 
requested by the Board through the VA Veterans Health 
Administration.  Ac copy of the opinion was provided to the 
veteran.  According to this opinion, it is unlikely that the 
veteran's most recently diagnosed bipolar disorder is 
causally related to the adjustment disorder reported in 
service.  The reviewer noted that, while the veteran reported 
a history of attention disorder, this disorder did not 
prevent him from graduating from high school.  Nor did the 
reviewer find any documented complaints in service regarding 
the veteran's ability to perform his duties up until 1989.  

The reviewer found it significant that the veteran's in-
service psychiatric symptoms followed a disciplinary action 
in which he was restricted for 45 days; he appeared to be 
considerably upset by this.  The veteran's reactions appeared 
to be relatively brief and the symptoms appeared to have 
resolved to the point that no abnormalities of any kind were 
noted or documented at the time of his separation.  The 
reviewer also noted that by no means were the veteran's in-
service symptoms of the kind of severity reported in the 
November 2002 VA examination report.  It was the reviewer's 
opinion that the symptoms reported in service were in 
response to a specific circumstantial stressor, his 
disciplinary action, and were resolved by the time of his 
discharge.

The reviewer also noted that the veteran did not seek 
psychiatric or psychological treatment of any kind until 
approximately five years after service, and there was no 
explanation for this absence of treatment given his claim of 
distress.  The reviewer also noted that the veteran attended 
college during this five-year period.  The reviewer found it 
unlikely that, during the five-year period, the veteran 
experienced symptoms as severe as those described in the 
November 2002 examination report without his behaviors 
resulting in some sort of psychiatric or psychological 
treatment.  

The Board finds this opinion to be highly probative to the 
issue at hand, as it was provided by a medical expert with 
the proper training to render the requested opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The reviewer 
based his opinion on a thorough review of the veteran's 
medical history, and he offered a detailed rationale to 
support his conclusions.  The only contrary opinion of record 
comes from the veteran himself.  As a layperson, however the 
veteran is not qualified to offer an opinion on a question of 
medical diagnosis or medical causation.  See Layno v. Brown, 
6 Vet. App. 469-70 (1994).  Consequently, his stated belief 
that his current bipolar disorder is related to his in-
service adjustment disorder is lacking in probative value.  
Therefore, in the absence of competent evidence linking the 
veteran's bipolar disorder to his military service, service 
connection cannot be granted.

The evidence as to this issue is not so evenly balanced so as 
to allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102.  The preponderance of the evidence is 
against the veteran's claim, and it must be denied.

TDIU

In order to establish a TDIU, there must be an impairment so 
severe that it is impossible to follow a substantially 
gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.340, 3.341, 4.16.  In reaching such a determination, the 
central inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGPREC 75- 91.  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of TDIU.  When the veteran's schedular rating is 
less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
provided that, if there is only one service-connected 
disability, this disability shall be rated at 60 percent or 
more.  See 38 C.F.R. § 4.16(a).  When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more.  In either 
situation, the disabled person must be unable to secure or 
follow a substantially gainful occupation.  See id.  A total 
disability rating may also be assigned on an extraschedular 
basis, pursuant to the procedures set forth in 38 C.F.R. § 
4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In the case at hand, the veteran has a combined disability 
rating of 20 percent, with a 20 percent disability rating for 
residuals of an injury to the right ankle and a 
noncompensable disability rating for hearing loss of the 
right ear.  The veteran is not service connected for hearing 
loss of the left ear, right knee pain, a low back condition, 
and, as affirmed above, a neuropsychiatric disability.  

The 20 percent disability rating is not sufficient to 
establish the objective element of the TDIU claim.  
Therefore, the question becomes whether the veteran's right 
ankle injury and right ear hearing loss render him unable to 
secure and follow a substantially gainful occupation.  

In September 2005, the veteran testified that he has not had 
a full-time job since 2000, when he was a housing inspector.  
In 2005, he testified that he had been working part-time as a 
ranch hand for about one year.  The testified that he 
completed high school and has an Associates degree in 
electrical engineering.

According to his former employer, the veteran resigned his 
position as housing inspector due to medical conditions that 
rendered him no longer able to perform the required duties.  
The November 2002 VA examination report states that the 
veteran lost this job because of apparent irritability and 
concerns about his ability to concentrate and focus.  In 
September 2005, the veteran testified that he lost his most 
recent job when his employer found out that he had a mental 
disorder.  The veteran's representative suggested he was 
fired because he was not a cost effective employee or because 
his performance may have been impaired by his medications.  

According to a January 2000 psychiatric evaluation, the 
veteran lost three jobs in two years after leaving the 
military.  He cited anger, obsession with his job, and 
aggression as his reasons for being fired.  The veteran 
testified that his work as a ranch hand was a solitary job.  
He stated that this situation was best for him because he had 
no tolerance for mindless people and had to confront them, 
which got him in trouble.  

The evidence on file does not support the veteran's 
contention that he is unemployable because of his service-
connected injuries.  The veteran was service connected for 
his right ankle and right ear hearing loss disabilities in 
July 1991, and these disabilities have not increased in 
severity since the initial disability ratings were assigned.  
The veteran held several jobs after service, and the claims 
file contains no evidence that he was unable to perform any 
of these jobs because of his right ankle disability and 
hearing loss in his right ear.  Instead, the evidence 
suggests that the veteran has difficulty remaining employed 
because of various unrelated issues such as anger and 
problems getting along with others.  Whether this is due to 
his current bipolar disorder is irrelevant, as the veteran 
has not been service connected for this disability.   

In addition, as noted above, the veteran's current, part-time 
employment as a ranch hand is suitable employment because he 
does not have to be around people.  Regardless of whether 
this can be considered a "substantially gainful 
occupation," the evidence cited above suggests that the 
veteran's right ankle disability and right ear hearing loss 
do not preclude him from other types of employment.  There is 
no competent opinion of record to refute this assessment.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for a TDIU and the benefit-of-
the-doubt rule is not for application.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2006).  Accordingly, 
the claim must be denied.  Even assuming for discussion 
purposes that the veteran has some limitations with his right 
ankle disability and his right ear hearing loss, this fact is 
reflected in the current 20 percent rating.  It is 
significant to point out that the percentage ratings 
contained in the VA Rating Schedule represent, as far as can 
practically be determined, the average impairment in earning 
capacity resulting from such disease or injury and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2006).



ORDER

Entitlement to service connection for a neuropsychiatric 
disorder, to include bipolar disorder and adjustment 
disorder, is denied.

Entitlement to a TDIU is denied.



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


